Title: From Thomas Jefferson to Thomas Eston Randolph, 26 September 1822
From: Jefferson, Thomas
To: Randolph, Thomas Eston


Dear Sir
Monticello
Sep. 26. 22.
Yours of the 24th was recieved yesterday. the clause of arbitration in the lease was a sufficient provision between Shoemaker and my self because we understood every part of it in the same way. so it was with mr Randolph & McKinney. but you and myself differ so materially and in so many points that to enter into a contract with opposite meanings & to propose to go thro’ it by arbitrations would be to keep up a constant process of altereation, fending & proving, and troubling neighbors to make a bargain for us, which could not be for the happiness of either. you do not agree to my terms nor I to yours, it only remains then to give you time to withdraw without loss. I suppose you can have made no contract for more than a year, and for that term I offer that the lease shall go on on your own terms. if you can propose any thing more reasonable I will consider it with every disposition to accomodate you, being sincerely desirous to do so. I repeat to you the assurances of my affectionate respect.Th: Jefferson